Citation Nr: 1732093	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic tonsillitis.

2.   Entitlement to service connection for chronic tonsillitis.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral kidney disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to service connection for ischemic heart disease, including as due to exposure to herbicides.

8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

10.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

11.  Entitlement to a temporary 100 percent rating for hospitalization under 38 C.F.R. § 4.29 (2016).


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967, with service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

During the course of the appeal, the RO separately adjudicated service connection for PTSD in a January 2016 rating decision. Although the Veteran did not submit a notice of disagreement with that decision, the Board has assumed jurisdiction of the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim generally includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record). However, the Board has bifurcated the claim for an acquired psychiatric disorder as reflected on the title page, as the PTSD claim requires application of different legal criteria than the claim for an acquired psychiatric disorder other than PTSD, and different dispositions on the claims are warranted. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

After the August 2016 notification of certification of the appeal in this case, VA examination reports dated January 2017 were added to the claims file. The Veteran's substantive appeal in this case was filed in March 2015. In such cases, evidence submitted to the Board after the substantive appeal is subject to initial review by the Board unless the Veteran requests initial AOJ review. See 38 U.S.C.A. § 7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  Although the January 2017 VA examinations were received rather than submitted, they do not relate to the claims being decided herein and are therefore not pertinent to these claims.  A remand for initial RO review of this evidence is thus not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

The issues of service connection for hypertension and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A June 1967 RO decision denied service connection for chronic tonsillitis; the Veteran did not appeal, nor was new and material evidence received within one year.

2.  The evidence received since the June 1967 RO decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for chronic tonsillitis.

3.  The evidence is at least evenly balanced as to whether the Veteran's chronic tonsillitis is related to active duty.

4.  The Veteran's erectile dysfunction became manifest many years after service and is not related to service.

5.  The Veteran's bilateral kidney illness condition, diagnosed as renal parenchymal disease, became manifest many years after service and is not related to service.

6.  The evidence is at least evenly balanced as to whether the Veteran's PTSD is the result of his combat stressor. 

7.  The preponderance of the evidence reflects that the Veteran's depressive disorder is not related to service.

8.  The Veteran's obstructive sleep apnea became manifest many years after service and is not related to service.

9.  The Veteran is not in receipt of service connection for a disability resulting in anatomical loss of or loss of use of a creative organ.

10.  The Veteran is not shown to have required hospitalization for more than 21 days due to a service-connected disability. 

CONCLUSIONS OF LAW

1.  The June 1967 RO decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for chronic tonsillitis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for chronic tonsillitis are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for bilateral kidney illness condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

7.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  The criteria for establishing entitlement to SMC are not met; SMC for loss of use of a creative organ is not warranted. 38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (2016).

10.  The criteria for a temporary total disability rating for hospital treatment in excess of 21 days are not met. 38 C.F.R. § 4.29.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.

With regard to the claims herein decided, the record reflects that the RO provided the Veteran with the requisite notice in May 2012 and January 2013. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran was afforded VA mental health examinations in March 2013 and January 2016. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Regarding the Veteran's claims for bilateral kidney illness condition, erectile dysfunction, and obstructive sleep apnea, the Board notes that VA examinations were not conducted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for bilateral kidney illness condition, erectile dysfunction, and obstructive sleep apnea. As indicated in the discussion below, there is no evidence of an injury or other incident in service resulting in his current disabilities. Further, his statements are also the only indication that his asserted disabilities may be related to active service. While there is an indication that the Veteran has current disabilities, there is no indication that they may be associated with active duty. As such, no examination is required.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Claim to Reopen

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for chronic tonsillitis in a June 1967 rating decision, finding that there was no evidence of tonsillitis in service. The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision. Thus, the June 1967 decision became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the June 1967 denial of the Veteran's claim for chronic tonsillitis includes: statements from the Veteran; treatment records reflecting continuing treatment for chronic tonsillitis, and a February 2013 etiological opinion from the Veteran's treating physician.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for chronic tonsillitis has been received. The lay statements and medical opinion are not cumulative and redundant of evidence already of record. They are also material, as they suggest that the Veteran's chronic tonsillitis had its onset in service. For these reasons, the Board finds that the additional evidence received since the June 1967 decision is new and material to reopen service connection for chronic tonsillitis. 38 C.F.R. § 3.156.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2016), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id.   (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), a lay person is generally not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A.  Chronic Tonsillitis

The Veteran asserts that he developed tonsillitis in service and continued to suffer from tonsillitis thereafter.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for chronic tonsillitis.

First, the medical evidence of record demonstrates current chronic tonsillitis. See generally VA treatment records dated May 2003 to September 2011. 

With regard to the second element of service connection, in-service incurrence of a disease or injury, the Board acknowledges that the Veteran's service treatment records (STRs) do not reflect throat complaints or a diagnosis of tonsillitis. However, the Board does note that the only STRs received include the entrance and exit examinations and accompanying reports of medical history. Moreover, the Board finds that the Veteran is competent to report that he experienced sore or itchy throat during service. Jandreau, supra. The Veteran's statements are further supported by the diagnosis of chronic tonsillitis in June 1967, approximately three months following separation from active duty. See, e.g., June 1967 VA examination report.

Finally, the evidence indicates a nexus between the currently diagnosed chronic tonsillitis and service. In this regard, in a February 2013 letter, the Veteran's treating physician stated that the Veteran's chronic tonsillitis is at least as likely as not related to service. The physician reasoned that the Veteran had presented with recurring episodes of throat infections, red throat, and itchy sensation. He had been prescribed multiple times with medications to improve symptoms. He started with these symptoms while in service, and there is evidence of a diagnosis of chronic tonsillitis three months after termination of his period of active service.  As the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There are no contrary opinions of record.

In light of the above, the evidence is at least evenly balanced as to whether the Veteran's chronic tonsillitis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for chronic tonsillitis is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is secondary to combat service in Vietnam. See November 2011 claim for service connection.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction.

The Veteran's STRs are absent for any complaints or treatment of erectile dysfunction. Notably, the Veteran's military February 1967 separation examination shows that his genitourinary system was normal. The first mention of erectile dysfunction in the record is not until August 2005, approximately 38 years after separation from service. The passage of many years between discharge from active service and the medical documentation of a claimed disability, particularly when the veteran has sought treatment for other conditions during that time, is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Additionally, review of the pertinent medical records reveals no opinion linking the Veteran's erectile dysfunction directly to service.

The Veteran contends that service connection for erectile dysfunction is warranted; however, the Veteran does not identify a specific symptom or illness in service that he believes is related to the currently claimed erectile dysfunction or that he had a continuity of symptomatology. To the extent that the Veteran generally alleges that his erectile dysfunction is related to his presence in Vietnam or otherwise related to service, the Veteran's lay statements are not sufficient to establish a nexus between his current diagnosis and an in-service event. The Veteran, as a lay person, is competent to report his observable symptoms, such as having erectile problems. However, the question of whether his erectile dysfunction is related to his service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 308-09 (2007). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning erectile dysfunction, he is not competent to comment on the etiology of his erectile dysfunction.

In the absence of any evidence in support thereof, service connection on a direct basis for erectile dysfunction is not warranted. The preponderance of the evidence is against the Veteran's claim for erectile dysfunction, and the benefit-of-the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b).




C.  Bilateral Kidney Illness Condition

The Veteran contends that he has a bilateral kidney illness condition, diagnosed as renal parenchymal disease, secondary to combat service in Vietnam. See November 2011 claim for service connection.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral kidney illness condition.

The Veteran's STRs are absent for any complaints or treatment of a kidney condition. Notably, the Veteran's military February 1967 separation examination shows that his endocrine system was normal. The first mention of a kidney condition in the record is not February 2011, approximately 43 years after separation from service. Maxson, 230 F.3d at 1333. Additionally, review of the pertinent medical records reveals no opinion linking the Veteran's currently diagnosed renal parenchymal disease directly to service.

The Veteran contends that service connection for a bilateral kidney condition is warranted. However, he does not identify a specific symptom or illness in service that he believes is related to the currently claimed kidney condition or that he had a continuity of symptomatology. To the extent the Veteran generally alleges that his kidney condition is related to his presence in Vietnam or otherwise related to service, the Veteran's lay statements are not sufficient to establish a nexus between his current diagnosis and an in-service event. As previously noted, the Veteran is competent to report his observable symptoms. However, the question of whether his renal parenchymal disease is related to his service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. 308-09. Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning renal parenchymal disease, he is not competent to comment on its etiology.

In the absence of any evidence in support thereof, service connection on a direct basis for bilateral kidney disability is not warranted. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

D.  Acquired Psychiatric Disorder

The Veteran claims his psychiatric disorder is related to in-service stressors that occurred while stationed in Vietnam. Specifically, the Veteran was fearful of his safety while he fulfilled his duties as a radioman, as he stated radiomen were constantly targeted. He also stated that he saw dead bodies, killed Vietnamese troops, and was affected by the deaths of several of his fellow soldiers and friends. See generally November 2012 statement.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304 (f)(2).

While STRs are silent for psychiatric treatment or symptoms, VA has conceded combat service. Thus, his lay testimony alone generally is sufficient to establish the occurrence of his claimed in-service stressor/s. Thus, the Board must determine whether the Veteran has a current psychiatric disorder causally related to these conceded military combat stressors.

Turning to the pertinent evidence of record, a February 2013 letter from the Veteran's physician indicated that the Veteran presented with history of high nervous problems, continuous sleep problems, nightmares and flashbacks of traumatic incidents he had at war. He was nervous, anxious, hypervigilant, irritable. He did not tolerate loud noises or being at crowded places. He avoided recollection of the events [of service]. He had recurring intrusive thoughts of traumatic experiences of which he was not comfortable. He became upset when reminded of traumatic events. He felt emotionally distant from others, numb and had a sense of foreshortened future. He also had a depressed mood since active service. He has decreased interest and pleasure in most of his usual activities. He had fatigue or low energy nearly every day, as well as concentration and memory problems. He had a sensation of worthlessness, and felt sad. He had isolated himself. The Veteran had incidents while in Vietnam where his life was at risk. He experienced multiple attacks. He witnessed the death of fellow soldiers. He was in combat zone and in contact with the enemy. The physician stated there was medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV; credible supporting evidence that the claimed in-service stressor actually occurred, and there was medical evidence of a link between current symptomatology and the claimed in-service stressor. Thus, the examiner concluded it was at least as likely as not he has PTSD that is connected to service.

A February 2013 letter from the Veteran's former wife indicated that, when she married the Veteran, he was a social person. When he came back from Vietnam, his character changed. He was always in a bad mood, he got angry about everything. It was difficult for her to communicate with him. She and the children suffered from his verbal and physical aggressiveness. He was unstable. He had nightmares and saw people in the window. He was frightened when he slept. He became selfish and lost control very easily. He never accepted he needed help. He thought that she wanted to harm him. 

On March 2013 VA mental disorders exam, the examiner diagnosed depressive disorder, NOS (not otherwise specified), and found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV criteria. The Veteran reported starting psychiatric treatment in 1971 with a private psychiatrist. He was feeling depressed at that time. As per private psychiatrist's notes from August 2011 to a prescription dated December 2012, the Veteran was diagnosed with anxiety and he was prescribed Celexa and Ambien. The Veteran was evaluated for the first time at the San Juan VAMC in February 2013, obtaining the diagnosis of major depressive disorder. The examiner found that the Veteran's stressors met Criterion A for PTSD, as related to the Veteran's fear of hostile military or terrorist activity. However, the Veteran did not meet the remaining criteria for PTSD. Finally, the examiner opined that the diagnosed major depressive disorder was less likely than not (less than 50 percent probability) incurred in or caused by service. The examiner reasoned that the depressive symptoms had a direct temporal relationship to Veteran's marital discord and divorce two to three years prior. There was no temporal relationship between these symptoms and military stressors, and Veteran was able to function adequately in social, academic and occupational tasks after discharge from active duty until his retirement due to age and duration of work.

On January 2016 VA psychiatric examination, the examiner diagnosed major depressive disorder, and found that, while the Veteran had a valid stressor, the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5. The examiner stated that the Veteran denied, and service record is silent for any mental diagnosis or treatment during service or post-service. The examiner opined that the Veteran's current psychiatric diagnosis, major depressive disorder is less likely as not related to service. The examiner noted that the Veteran did not seek psychiatric treatment until 2013, at which point the stressor identified by the Veteran and psychiatry was marital discord. The Veteran has continued to receive treatment since 2013 for depression. The depressive symptoms have a direct temporal relationship to the Veteran's marital stressor. No evidence found of any relationship between the symptoms and military service. After active service the Veteran was able to study, become a teacher, and work for 26 years until his retirement.

Based on the foregoing, the Board finds that service connection for PTSD is warranted; however, service connection for an acquired psychiatric disorder other than PTSD, including depressive disorder, is not warranted.

With regard to the claimed PTSD, the record contains conflicting diagnoses. Thus, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As there is medical evidence of PTSD and conceded military combat stressors, the remaining question is whether there is a relationship between the two.

Here, the February 2013 letter from the Veteran's treating physician concluded that the Veteran's PTSD is related to the Veteran's combat experience. The Board finds the medical nexus opinion highly persuasive to show a current psychiatric disability attributable to military service, as the examiner has clinical familiarity with the Veteran through regular treatment, and provided detailed explanations for the positive medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303   (2008) (value of medical is found within its rationale). As the March 2013 and January 2016 VA examiners did not assign a diagnosis of PTSD, they did not provide etiological opinions. Moreover, the opinions did not discuss the February 2013 diagnosis of PTSD. In light of the fact that the only etiological opinion concerning the Veteran's claimed PTSD is positive, the Board finds that the weight of the evidence thus supports a nexus between the Veteran's diagnosed PTSD and his in-service combat stressors. Therefore, service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55.

Regarding the Veteran's diagnosed depressive disorder, as noted, the first element of service connection is met as the Veteran has a current disability. Additionally, VA has conceded combat service, and fear of hostile military activity as a result of the Veteran's service in the Republic of Vietnam. Thus, the dispositive issue is whether the currently-diagnosed depressive disorder is related to service, and the Board finds that the preponderance of the evidence is against such a relationship. In this case, both the March 2013 and January 2016 VA examiners found that that the Veteran's depressive disorder was not related to his combat stressors, and was instead directly related to his post-service marital problems and divorce. The February 2013 letter from the Veteran's physician did not comment on the Veteran's diagnosed depressive disorder. The Board also notes that the Veteran has never specifically claimed that his diagnosed depressive disorder is related to his service. Thus, the preponderance of the evidence is against a relationship between the Veteran's depressive disorder and his service, to include his conceded combat stressors. Therefore, the benefit-of-the doubt doctrine is not for application, 38 U.S.C.A. § 5107(b), and service connection for depressive disorder is not warranted.

E.  Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea is related to his service in Vietnam. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for obstructive sleep apnea.

The Veteran's STRs are absent for any complaints of poor sleep, tiredness, or treatment for a sleeping disorder. Notably, the Veteran's Report of Military History accompanying his February 1967 separation examination indicates that the Veteran denied frequent trouble sleeping. The first mention of difficulty sleeping in the record is found in a February 2013 VA treatment record, approximately 45 years after separation from service. Maxson, 230 F.3d at 1333. Additionally, review of the pertinent medical records reveals no opinion linking the Veteran's currently diagnosed obstructive sleep apnea directly to service.

The Veteran contends that service connection for sleep apnea is warranted. However, he does not identify a specific symptom or illness in service that he believes is related to the currently claimed sleep apnea or that he had a continuity of symptomatology. To the extent the Veteran generally alleges that his sleep apnea is related to his presence in Vietnam or otherwise related to service, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau, 492 F.3d at 1377. Competent medical evidence is required to support such a theory of entitlement, and none has been presented in support of such a contention. Id.

In the absence of any evidence in support thereof, service connection for obstructive sleep apnea is not warranted. As the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

F.  SMC

Governing law provides special monthly compensation if a veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a). The Veteran is in receipt of service connection for hearing loss (right ear), tinnitus, and-by this decision-PTSD. The Veteran is not in receipt of service connection for disability resulting in anatomical loss or loss of use of a creative organ. Thus, the Veteran's claim for special monthly compensation based on loss of use of creative organ is without legal merit and must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

G.  Temporary 100 percent Rating

The Veteran claims that he is entitled to a temporary total rating because he was hospitalized in October 2013.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA hospital or an approved hospital for a period in excess of 21 days. 38 C.F.R. § 4.29.

VA treatment records reflect that the Veteran presented for outpatient day care for mental health complaints between October 1, 2013 and October 16, 2013. As the Veteran's now service-connected PTSD did not require hospital treatment for a period in excess of 21 days, the claim for temporary total rating under 38 C.F.R. § 4.29 must be denied.

In arriving at the determination above the Board has considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the claim. Accordingly, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107 (b).


ORDER

New and material evidence having been received, the application to reopen service connection for chronic tonsillitis is granted.

Entitlement to service connection for chronic tonsillitis is granted.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for bilateral kidney disability is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to SMC based on loss of use of a creative organ is denied.

Entitlement to a temporary 100 percent rating for hospitalization under 38 C.F.R. § 4.29 is denied.


REMAND

Regarding the claimed ischemic heart disease, the Veteran has asserted that it is related to his conceded exposure to Agent Orange. If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasms) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Note (2), 38 C.F.R. § 3.309 (e).

VA examiners have found no diagnosis of ischemic heart disease, but the record contains a diagnosis of "inferolateral ischemia" in November 2009.  There is also a diagnosis of valvular heart disease.  Neither VA examiner addressed this diagnosis and whether it fell within the definition of ischemic heart disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In view of the foregoing, the Board finds that remand is necessary to afford the Veteran a new examination to clarify whether he has ischemic heart disease for purposes of 38 C.F.R. § 3.309 (e). See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

With regard to the claimed hypertension, the record contains a diagnosis since 2003. The Veteran was afforded a VA examination in January 2017. The examiner opined that the Veteran's hypertension was not related to service because "claim folder silent for a diagnosis and therapy of a heart condition during active service." 

The Board finds that the opinion and rationale are inadequate. The rationale seems to be primarily based on the lack of hypertension shown in service. However, a claimant may establish service connection for a disability even when the initial documentation of the disability after service- as long as the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303 (d); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (an opinion is inadequate where examiner relies solely on absence of in-service treatment). As this opinion is inadequate, remand is required for an additional VA examination. Barr, 21 Vet. App. at 312.

Additionally, as noted above, VA has conceded that the Veteran was exposed to herbicides. While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309 (e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure. 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence. It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure, the Board finds that, on remand, the VA examiner should also address whether the current hypertension was caused by the presumed in-service herbicide exposure. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the nature and etiology of his claimed ischemic heart disease and hypertension. The record, to include a copy of this Remand, should be forwarded for review by the examiner. All indicated tests should be conducted.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

(A) The examiner should indicate whether the Veteran has a diagnosis of ischemic heart disease, to include but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasms) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. In making this determination, the examiner should explicitly address the November 2009 diagnosis of inferolateral ischemia.

(B) For any diagnosed heart disease as well as hypertension, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had its onset during service or within the initial year after separation, or is otherwise related to service, to include the Veteran's acknowledged exposure to herbicides during service in Vietnam.

In offering such opinion, the examiner should consider discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed ischemic heart disease and hypertension, and the continuity of symptomatology.

A complete rationale for any opinion expressed should be provided.

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal. If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


